

116 HR 7004 IH: Save Our Rural Health Providers Act
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7004IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Ms. Torres Small of New Mexico (for herself and Mr. Hagedorn) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo ensure that a portion of funds appropriated to the Public Health and Social Services Emergency Fund for payments to eligible health care providers is reserved for such providers located in rural areas, and for other purposes.1.Short titleThis Act may be cited as the Save Our Rural Health Providers Act.2.Reservation of funding for rural health care providers(a)In generalNotwithstanding any other provision of law, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall reserve not less than 20 percent of all amounts described in subsection (b) for reimbursing, through grants or other mechanisms, eligible rural health care providers for health care related expenses or lost revenues that are attributable to coronavirus.(b)AmountsThe amounts described in this subsection are each of the following:(1)The unobligated balance of the appropriation of $100,000,000,000 in the third paragraph under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund in division B of the CARES Act (Public Law 116–136).(2)The unobligated balance of the appropriation under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund in division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139). (3)Any unobligated balance of an appropriation under any other provision of law enacted prior to the date of enactment of this section that is made available to the Public Health and Social Services Emergency Fund for the purpose of reimbursing, through grants or other mechanisms, health care providers for health care related expenses or lost revenues attributable to coronavirus.(4)Any appropriation under any other provision of law enacted subsequent to the date of enactment of this section that is made available to the Public Health and Social Services Emergency Fund for the purpose described in paragraph (3).(c)PriorityIn reimbursing eligible rural health care providers under this section, the Secretary shall give priority to such providers that—(1)provide care for a disproportionately high percentage of individuals enrolled in the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) or under a State Medicaid plan under title XIX of such Act (42 U.S.C. 1396 et seq.) or under a waiver of such plan;(2)provide care for populations with a disproportionately high percentage of—(A)individuals age 60 or older; or(B)individuals who have co-morbidities that make them particularly vulnerable to complications from coronavirus; or (3)provide care for populations—(A)in areas with limited access to health infrastructure; or (B)with a high population of uninsured individuals.(d)Requirements for reimbursement(1)In generalReimbursements to eligible rural health care providers under this section shall, subject to subsection (c) and paragraph (2), be otherwise provided in accordance with the applicable provisions of law described in subsection (b).(2)Use of fundsAny reimbursements under this section may be used for any purposes related to preventing, preparing for, or responding to coronavirus, including purchasing equipment necessary for such purposes or upgrading facilities for such purposes.(e)Definition of eligible rural health care providerIn this section, the term eligible rural health care provider means—(1)any health care provider that—(A)is eligible to receive payments under any of the provisions of law described in subsection (b); and (B)is located in a rural area, as defined by the Secretary; or(2)any health care provider that is—(A)a critical access hospital (as defined in section 1861(mm) of the Social Security Act (42 U.S.C. 1395x(mm)));(B)a rural health clinic (as defined in section 1861(aa)(2) of such Act (42 U.S.C. 1395x(aa)(2))); (C)a hospital that—(i)is classified as a rural referral center under section 1886(d)(5)(C)(i) of such Act (42 U.S.C. 1395ww(d)(5)(C)(i)); and(ii)is a sole community hospital (as defined in section 1886(d)(5)(D)(iii) of such Act (42 U.S.C. 1395ww(d)(5)(D)(iii))); or(D)any other health care service provider located in a rural area, as defined by the Secretary.